EXHIBIT 10.28

SCHOOL SPECIALTY, INC.

2002 STOCK INCENTIVE PLAN

NON-VESTED STOCK UNIT AGREEMENT

School Specialty, Inc. (the “Company”) has granted you an award of Non-vested
Stock Units (“NSUs”) under the 2002 Stock Incentive Plan (the “Plan”) to be paid
in shares of the Company’s common stock, $0.001 par value (“Performance
Shares”), on the Vesting Date as defined below. The potential number of
Performance Shares granted pursuant to this award of NSUs is set forth below and
issuance by the Company of the Performance Shares is (i) contingent upon the
Company achieving the performance objectives identified below; (ii) subject to
other terms and conditions and contingencies set forth in the Equity Rules of
Administration as adopted by the Compensation Committee of the Board of
Directors, and subject to amendment at the sole discretion of the Compensation
Committee.

 

Not a Shareholder    You understand and agree that the Company will not consider
you a shareholder for any purpose with respect to any of the NSUs until you have
received evidence of ownership of the Performance Shares, if any, awarded under
the Plan.

No Effect on

Employment or Other

Relationship

   Nothing in this Agreement restricts the Company’s rights or those of any of
its affiliates to terminate your employment or other relationship at any time,
with or without cause. The termination of employment or other relationship,
whether by the Company or any of its affiliates or otherwise, and regardless of
the reason for such termination, has the consequences provided for under the
Equity Rules of Administration. Governing Law    The laws of the State of
Wisconsin will govern all matters relating to this Agreement, without regard to
the principles of conflict of laws. Target NSUs    Performance Metric    Average
of the annual diluted earnings per share from continuing operations over the
three-year period beginning Fiscal 2008 and ending Fiscal 2010, as reported in
the Company’s annual report on Form 10-K.

 

Threshold Level          $X.XX of earnings per diluted share    Threshold Payout
   80% of target NSUs Target Level      $X.XX of earnings per diluted share   
Target Payout    100% of target NSUs Maximum Level     
$X.XX of earnings per diluted share    Maximum Payout    200% of target NSUs

 

Results and related payouts between threshold and maximum levels will be
interpolated as defined in the Equity Rules of
Administration.

 

Vesting Date              

   The Vesting Date of the award is when the determination regarding whether and
to what extent the Company has achieved the Performance Metric is made by the
Compensation Committee as detailed in the Equity Rules of Administration.

ACKNOWLEDGMENT

I acknowledge I received a copy of the Plan and the Equity Rules of
Administration. I represent that I have read and am familiar with the terms
contained both herein and in the Plan and Equity Rules of Administration as they
relate to NSUs. By signing, I accept each NSU subject to all of the terms and
provisions of this Agreement and of the Plan under which the NSU is granted, as
that Plan may be amended in accordance with its terms. I agree to accept as
binding, conclusive, and final all decisions or interpretations of the
Compensation Committee of the Company’s Board of Directors concerning any
questions arising under the applicable Plan with respect to each NSU.

 

By                                                    
Date                                      